Name: Council Regulation (EEC) No 1966/84 of 28 June 1984 concerning the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea
 Type: Regulation
 Subject Matter: international law;  European construction;  fisheries;  Africa
 Date Published: nan

 16.7.1984 EN Official Journal of the European Communities L 188/1 COUNCIL REGULATION (EEC) No 1966/84 of 28 June 1984 concerning the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas it is in the Community's interest to approve the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea, signed at Malabo on 15 June 1984, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 13 of the Agreement (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 June 1984. For the Council The President H. BOUCHARDEAU (1) OJ No C 277, 17. 10. 1983, p. 142. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.